              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )           MEMORANDUM OF
         vs.                     )           DECISION AND ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Class

Certification [Doc. 144].

I.    PROCEDURAL BACKGROUND

      On June 12, 2015, the Plaintiff Sandra M. Peters filed this putative

class action against the Defendants Aetna, Inc., Aetna Life Insurance

Company (collectively, “Aetna”), and OptumHealth Care Solutions, Inc.

(“Optum”), asserting claims pursuant to the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”) and the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§ 1001, et seq. (“ERISA”). [Doc. 1]. In her Complaint, the Plaintiff alleged

that Aetna engaged in a fraudulent scheme with Optum and other

subcontractors, whereby insureds were caused to pay the subcontractors’

administrative fees because the Defendants misrepresented such fees as

medical expenses.     The Plaintiff alleged that these misrepresentations

allowed Aetna to illegally (i) obtain payment of the subcontractors’

administrative fees directly from insureds when the insureds’ deductibles

have not been reached; (ii) use insureds’ health spending accounts to pay

for these fees; (iii) inflate insureds’ co-insurance obligations using

administrative fees; (iv) artificially reduce the amount of available coverage

for medical services when such coverage is subject to an annual cap; and

(v) obtain payment of the administrative fees directly from employers when

an insured’s deductible has been exhausted or is inapplicable. [Id.].

      The Plaintiff asserted two claims based on RICO violations. In Count

I of the Complaint, the Plaintiff alleged that Aetna and its subcontractors,

including Optum, violated 18 U.S.C. § 1962(c) by engaging in acts of mail

and wire fraud in furtherance of a common purpose to collect administrative

fees from Aetna insureds and plans by improperly characterizing them as

payment for covered medical expenses, and as such, constitute an

associated-in-fact “enterprise” as defined in 18 U.S.C. § 1961(4).

                                      2
Alternatively, the Plaintiff alleged that Aetna has conducted multiple bilateral

association-in-fact RICO enterprises with each of its subcontractors. In

Count II of the Complaint, the Plaintiff alleged that the Defendants conspired

to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d). The

Plaintiff also asserted two claims under ERISA, alleging that the Defendants

breached their fiduciary duties as plan administrators, in violation of 29

U.S.C. § 1132(a)(2) (Count III) and 29 U.S.C. § 1132(a)(1), (a)(3), and/or 29

U.S.C. § 1104 (Count IV).

      Aetna and Optum moved to dismiss the action pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, arguing that

the Plaintiff lacked standing to assert her claims and that her Complaint

otherwise failed to state claims upon which relief can be granted. [Docs. 37,

39]. On August 31, 2016, the Court entered an Order granting in part and

denying in part the Defendants’ motions. [Doc. 54]. Specifically, the Court

concluded that the Plaintiff had standing to assert claims regarding Aetna’s

actions with respect to Optum but that the Plaintiff lacked standing to assert

any claims with respect to Aetna’s interactions with other subcontractors. [Id.

at 18-20]. Further, the Court granted the Defendants’ motions with respect

to the Plaintiff’s RICO claims and dismissed those claims with prejudice. The




                                       3
Court denied the Defendants’ motions with respect to the Plaintiff’s ERISA

claims. [Id. at 34].

      The Plaintiff now moves this Court to grant class certification pursuant

to Federal Rule of Civil Procedure 23(b)(1) and (b)(3), or in the alternative,

pursuant to Federal Rule of Civil Procedure 23(c)(4).

      The Defendants oppose the Plaintiff’s motion for class certification,

arguing that: (1) the proposed classes do not satisfy Rule 23(a)’s

commonality requirement; (2) the Plaintiff cannot demonstrate through

classwide evidence that all proposed class members suffered injury; (3) the

proposed classes do not satisfy Rule 23(a)’s typicality and adequacy

requirements; (4) the Plaintiff does not specify what “equitable” relief the

proposed members seek or how they would prove their entitlement to it; (5)

the proposed classes do not satisfy Rule 23(b)(1); (6) the proposed classes

fail Rule 23(b)(3)’s predominance and superiority requirements because

individualized inquiries would overwhelm any “class” proceeding; and (7)

because the proposed classes are overrun with individualized issues of

liability, causation, and injury, there is no basis for issue certification under

Rule 23(c)(4). [Doc. 162].




                                       4
      The Court held a hearing on the motion for class certification on March

1, 2019.   Having been fully briefed and argued, this matter is ripe for

disposition.

II.   STANDARD OF REVIEW

      “The class action is an exception to the usual rule that litigation is

conducted by and on behalf of the individual named parties only.” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (citation and internal

quotation marks omitted). To justify a departure from that usual rule, “a class

representative must be part of the class and possess the same interest and

suffer the same injury as the class members.” Id. at 348-49 (quoting East

Tex. Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977)). Thus,

in seeking the certification of a class action, a putative class representative

must demonstrate as a threshold matter that she is a member of the

proposed class and that the other class members are “readily identifiable” or

“ascertainable.” EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014)

(“A class cannot be certified unless a court can readily identify the class

members in reference to objective criteria.”).

      Once this threshold determination has been made, the Court must then

determine whether the readily identifiable class should be certified. Rule

23(a) of the Federal Rules of Civil Procedure sets forth the four prerequisites

                                      5
that an action must satisfy in order to be certified as a class action: (1) the

class must be so numerous that joinder of all members is impracticable

(“numerosity”); (2) there must be questions of law or fact common to the

class (“commonality”); (3) the claims or defenses of the representative

parties must be typical of the claims and defenses of the class as a whole

(“typicality”); and (4) the representative party must fairly and adequately

protect the interests of the class (“adequacy of representation”). Fed. R. Civ.

P. 23(a). “Rule 23(a) ensures that the named plaintiffs are appropriate

representatives of the class whose claims they wish to litigate. The Rule’s

four requirements – numerosity, commonality, typicality, and adequate

representation – effectively limit the class claims to those fairly encompassed

by the named plaintiff’s claims.” Dukes, 564 U.S. at 349 (citations and

internal quotation marks omitted).

      In addition to satisfying the requirements of Rule 23(a), “the class

action must fall within one of the three categories enumerated in Rule 23(b).”

Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 423 (4th Cir. 2003). Here,

the Plaintiff seeks certification under Rule 23(b)(1) and (3), which provide,

respectively, as follows:

            (1) prosecuting separate actions by or against
            individual class members would create a risk of:



                                      6
            (A) inconsistent or varying adjudications with respect
            to individual class members that would establish
            incompatible standards of conduct for the party
            opposing the class; or

            (B) adjudications with respect to individual class
            members that, as a practical matter, would be
            dispositive of the interests of the other members not
            parties to the individual adjudications or would
            substantially impair or impede their ability to protect
            their interests;

                                 *   *       *

            (3) the court finds that the questions of law or fact
            common to class members predominate over any
            questions affecting only individual members, and that
            a class action is superior to other available methods
            for fairly and efficiently adjudicating the controversy.
            The matters pertinent to these findings include:

            (A) the class members' interests in individually
            controlling the prosecution or defense of separate
            actions;

            (B) the extent and nature of any litigation concerning
            the controversy already begun by or against class
            members;

            (C) the desirability or undesirability of concentrating
            the litigation of the claims in the particular forum; and

            (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(1), (3).

      The party seeking class certification bears the burden of demonstrating

compliance with Rule 23. “A party seeking class certification must do more

                                         7
than plead compliance with the aforementioned Rule 23 requirements.

Rather, the party must present evidence that the putative class complies with

Rule 23.” EQT Prod. Co, 764 F.3d at 357 (internal citations omitted). While

the plaintiff bears the burden of demonstrating compliance with Rule 23, the

Court “has an independent obligation to perform a ‘rigorous analysis’ to

ensure that all of the prerequisites have been satisfied.” Id. at 358 (quoting

in part Dukes, 564 U.S. at 350-51). To satisfy this obligation, the Court may

“probe behind the pleadings before coming to rest on the certification

question.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (citation and

internal quotation marks omitted). Ultimately, the decision to certify a class

action is within the discretion of the Court. Gunnells, 348 F.3d at 424.

III.   FACTUAL BACKGROUND

       Aetna insures, underwrites, and administers health benefits plans.

[Doc. 56 at ¶ 5]. Aetna’s responsibilities under its plans including processing

and administering claims, as well as entering into network participation

agreements with providers. [Id. at ¶ 21]. Aetna receives compensation from

plan sponsors of self-funded1 plans in exchange for providing these




1 “Self-funded” or “self-insured” plans are ones in which employers are “financially
responsible for payment of benefits owed under the terms of the plan.” [Id. at ¶ 4].
                                         8
administrative services. Those fees are set forth in “administrative services

agreements.” [Id. at ¶ 14].

       In 2011, Aetna issued a “request for proposal” to several companies

(including Optum) with networks of physical therapists seeking to lower costs

for employers and members. [Doc. 163-1: Aetna 30(b)(6) Dep. at 22; see

also Doc. 163-4: Kilpinen Dep. at 30]. After “carefully evaluat[ing]” the “pros

and cons” of the various responses, Aetna concluded that “Optum had a very

solid network” and could generate millions of dollars in “medical cost savings

for [Aetna’s] members and plan sponsors.” [Doc. 163-1: Aetna 30(b)(6) Dep.

at 44; see also Doc. 163-8: Kessler Report at ¶¶ 59-64 (discussing Aetna’s

contemporaneous savings analyses)].

       That analysis showed two types of savings. First, the program would

generate “unit cost savings” -- essentially lower rates -- because the Aetna-

Optum contract rate was on average lower than the pre-Optum rates that

Aetna’s plans and members were paying. Second, the program would

generate “treatment cost savings due to control of unnecessary

visits/utilization.”   [Doc. 163-13: HOPP Intake at 4; Doc. 163-1: Aetna

30(b)(6) Dep. at 45]. The lion’s share of those savings flowed to self-insured

plans and their members because comparatively few members are enrolled

in Aetna-insured plans. [Doc. 163-8: Kessler Report at ¶¶ 64-66].

                                      9
     In 2012, Aetna and Optum entered into a series of agreements relating

to Optum’s physical-therapy network, including a Provider Agreement [Doc.

146-3]; a Contract Oversight Claims Management Agreement [Doc. 146-4];

a Delegated Patient Management Agreement [Doc. 146-5]; and a Delegated

Credentialing Agreement [Doc. 146-6]. Just over a year later, they entered

into a similar series of contracts with respect to Optum’s chiropractor

network. [Docs. 146-7, 146-8, 146-9]. Under these agreements, Optum

became responsible for credentialing, utilization management, and payment

of the physical therapy and chiropractic providers who provide services to

Aetna plan participants.

     Under these agreements, the claims process works as follows: An

Aetna plan participant visits an Optum-contracted chiropractor or physical

therapist. That downstream provider performs a service for the Aetna plan

participant and submits a claim to Optum. If the claim is timely and includes

the required information, then Optum forwards the claim to Aetna, adding a

Current Procedural Terminology (“CPT”) medical billing code to the claim in

order to insert the rate contracted by Aetna and Optum for that service. Aetna

determines whether to cover the claim and (if covered) calculates the amount

due as well as the participant’s responsibility based on the Aetna-Optum

contract rate (“Aetna Bundled Payment rate”) rather than the contracted rate

                                     10
between Optum and that provider (“Optum Downstream rate”). Aetna then

sends its determination back to Optum.        Optum then pays the treating

provider the Optum downstream rate (minus the amount that Aetna

calculated as the participant’s financial responsibility). [Doc. 163-14: Eichten

Dep. at 111, 124; Doc. 162-18: Optum 30(b)(6) Dep. at 62, 117]. Aetna then

sends an Explanation of Benefits (an “EOB”) to the member identifying

Optum as the “provider” for the service. The EOB reports a total “Amount

Billed” that includes Optum’s charge and its CPT code. The EOB also states

the plan’s and the participant’s responsibility to pay, which Aetna bases on

the Aetna-Optum contract rate, not the amount the downstream provider

agreed to receive from Optum.

      On the whole, the Aetna-Optum relationship has yielded millions of

dollars in savings for Aetna plans and participants. [Doc. 163-1: Aetna

30(b)(6) Dep. at 48; Doc. 163-7: Aetna SE – Physical Health Value Review;

Doc. 163-8: Kessler Report at ¶¶ 59–64].             As with many flat-rate

arrangements, however, results vary across the range of benefits claims, in

light of different plan language, benefit design, participant obligations (co-

insurance, co-pay, or deductible), downstream providers, and the like. [Doc.

163-1: Aetna 30(b)(6) Dep. at 135]. Depending on the benefits claim, Aetna

may pay Optum an amount that is greater than or less than the amount

                                      11
Optum pays the downstream provider. [Doc. 163-14: Eichten Dep. at 124-

25].    Further, if the claim is within the participant’s deductible, Optum

receives nothing and the Aetna plan participant pays only the contracted rate

between Optum and the downstream provider.              [Doc. 162-18: Optum

30(b)(6) Dep. at 126-28].

        The Plaintiff is a member of a self-insured health insurance plan

offered through her husband’s former employer, Mars, Inc. (“the Mars Health

Care Plan”). The Mars Health Care Plan is one of approximately 1,600 self-

insured plans that Aetna administers. The Plaintiff received chiropractic care

and physical therapy services from Optum providers from 2013 through

2015.     [Doc. 1 at ¶¶ 40-56].       She contends that the Aetna-Optum

arrangement wrongfully allowed Optum to “bury” its administrative fees in

claims, and that Aetna misled her by representing these administrative fees

as medical expenses. [Id.].

        The Plaintiff seeks the following relief under ERISA: (1) a declaration

that Aetna breached its fiduciary duties of care and loyalty when it caused

members and plans to bear responsibility for Optum’s administrative fees

and misrepresented Optum’s fees in EOBs; and that Aetna engaged in

prohibited transactions by using plan assets to pay Optum’s administrative

fees; (2) a declaration that Optum is liable for its role in aiding Aetna’s

                                       12
fiduciary violations; and (3) equitable and injunctive relief for the Defendants’

misconduct, including but not limited to enjoining further misconduct,

requiring the Defendants to issue accurate EOBs, restoring of monetary

losses to self-insured plans and insureds, including interest, imposing a

surcharge for the improper gains obtained in breach of the Defendants’

duties, and removal of the Defendants as administrators of the plans.2 [See

Doc. 1 at 26].        The Plaintiff seeks to represent the following class for

purposes of her claims under 29 U.S.C. §1132(a)(2) and (a)(3):

           • Plan Claim Class: All participants or beneficiaries of
             self-insured ERISA health insurance plans
             administered by Aetna for which plan responsibility
             for a claim was assessed using an agreed rate
             between Optum and Aetna that exceeded the
             provider’s contracted rate with Optum for the
             treatment provided.

       The Plaintiff also seeks to represent the following class for purposes of

her claims under 29 U.S.C. § 1132(a)(1)(B) and (a)(3):




2 The Plaintiff seeks class-wide relief under 29 U.S.C. § 1132(a)(1)(B), (a)(2), and (a)(3).
Section 1132(a)(1)(B) provides that a plan participant or beneficiary may bring a civil
action under ERISA in order “to recover benefits due to him under the terms of his plan,
to enforce his rights under the terms of the plan, or to clarify his rights to future benefits
under the terms of the plan….” 29 U.S.C. § 1132(a)(1)(B). Section 1132(a)(2) provides
that a plan participant, beneficiary or fiduciary may also seek “appropriate relief” under 29
U.S.C. § 1109. 29 U.S.C. § 1132(a)(2). Finally, section 1132(a)(3) provides that a plan
participant, beneficiary or fiduciary may bring a civil action “(A) to enjoin any act or practice
which violates any provision of this subchapter or the terms of the plan, or (B) to obtain
other appropriate equitable relief (i) to redress such violations or (ii) to enforce any
provisions of this subchapter or the terms of the plan….” 29 U.S.C. § 1132(a)(3).
                                               13
         • Member Claim Class:             All participants or
           beneficiaries of ERISA health insurance plans
           insured or administered by Aetna for whom
           coinsurance responsibility for a claim was assessed
           using an agreed rate between Optum and Aetna that
           exceeded the provider’s contracted rate with Optum
           for the treatment provided.

[Doc. 144].

IV.   DISCUSSION

      As noted above, the Plaintiff must, as a threshold matter, demonstrate

that she is a member of the proposed classes and that the other members

of the proposed classes are “readily identifiable” or “ascertainable.” EQT

Prod. Co., 764 F.3d at 358. “The plaintiff bears the burden of offering a

reliable and administratively feasible mechanism for determining whether

putative class members fall within the proposed class definition.” Krakauer

v. Dish Network L.L.C., 311 F.R.D. 384, 390 (M.D.N.C. 2015) (quoting in part

Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013). A class

action is inappropriate where identifying the class members would require

“extensive and individualized fact-finding or ‘mini-trials.’” EQT Prod. Co., 764

F.2d at 358 (citation and internal quotation marks omitted).

      To identify the members of the potential classes, the Plaintiff relies on

the report of Dr. Constantijn Panis, an economist who, at the instruction of

Plaintiff’s counsel, reviewed and identified the claims for which self-insured

                                      14
plans and self-insured plan participants were “overcharged,” that is, where

the assessed Aetna Bundled Payment Rate exceeded the Optum

Downstream Rate. Plaintiff’s counsel instructed Dr. Panis to identify claims

where “the combined responsibility of the plan and the member was equal to

the Aetna-allowed amount and exceed the provider-allowed amount.” [Doc.

146-22: Panis Report at ¶ 39]. Dr. Panis calculated that this occurred in

70.6% of the claims at issue in this matter, and thus excluded the remaining

29.4% of claims (approximately 300,000 claims) from his analysis. [See id.;

see also Doc. 163-23: Panis Dep. at 130-32]. Restricting his analysis to only

the portion of the claims identified by counsel’s rule as stated above, Dr.

Panis calculated what he called an “overcharge” for each claim equal to the

difference between the Aetna Bundled Payment Rate (what Aetna paid) and

the Optum Downstream Rate (what Optum paid).            [Doc. 146-22: Panis

Report at ¶ 41]. Dr. Panis then allocated each claim’s “overcharge” as

follows: “(1) If the member was responsible for a copayment and the plan for

the remainder, the entire overcharge was borne by the plan. (2) Otherwise,

I assume that the plan and the members were overcharged in proportion to

their responsibility of the Aetna-allowed amount.” [Id. at ¶ 42]. Dr. Panis

then calculated that the plans were “overcharged” a total of $13.7 million and

as a result the participants were “overcharged” a total of $1 million. [Id. at

                                     15
¶¶ 43-44]. He further concluded that Optum’s “gain” on claims for which it

was paid more than it paid the downstream providers was $15 million.3 [Id.

at ¶ 37]. Dr. Panis, however, did not calculate any set off against these

“overcharges” based upon the remaining 29.4% of the claims in which the

Aetna payment to Optum was less than Optum’s payment to the downstream

provider. Thus, the amount of any net loss to the plans and participants (if

there was such loss) is not before the Court.

       The initial step in a proper economic analysis of injury and damages is

to define the “but-for world”, i.e. the arrangement as it would exist without the

allegedly improper elements. This “but-for world” is then compared to the

economic conditions in the actual world, with its allegedly offending

elements.     As Dr. Daniel P. Kessler, the Defendants’ economic expert,

explained: “Such a comparison is necessary to determine whether the

challenged conduct caused injury and, if so, the extent of that injury.” [Doc.

163-8: Kessler Report at ¶ 10]. If the economic conditions in the actual world

are equal to or better for the Plaintiff than those in the “but-for world,” then

no injury occurred as a result of the Defendants’ arrangement.




33 Dr. Panis explained that the difference between the $14.7 million in “overcharges”
($13.7 million + $1 million) and Optum’s “gain” of $15 million is due to “rounding.” [Id. at
¶ 37 n.4].
                                            16
Consequently, determining the existence of an economic harm and the

magnitude of such harm depends on properly defining the “but-for world.”

     Dr. Panis testified that the appropriate “but-for world” for determining

whether plans and participants were harmed by the Defendants’ conduct

would be an alternative world in which there were no agreements between

Optum and Aetna at all, but rather that plan participants were charged the

rates negotiated between Optum and its downstream providers, i.e., the

Optum Downstream Rate. [Doc. 163-23: Panis Dep. at 218]. In other words,

the Plaintiff seeks to compare the alleged improper arrangement with a

hypothetical one in which Aetna was able to contract with the downstream

providers at the same rate as what Optum was able to arrange with its own

Network members.

     This “but-for world,” however, is not based on recognized economic

principles. Dr. Panis was instructed by Plaintiff’s counsel to assume an

impossible scenario.   It is undisputed that Optum’s role was crucial in

lowering the amounts charged by the downstream providers. [Doc. 146-22:

Panis Report at ¶ 39].    Without Optum arranging the streamlining and

bundling of services, Aetna would have been charged more than the rate Dr.

Panis assumes it would have in his “but-for world.” Thus, the hypothetical

savings Dr. Panis posits are illusory. Either the services provided by Optum

                                    17
would have to have been provided (by someone) for no charge4 or the

downstream providers would have continued to charge Aetna the higher

rates. Theoretically, Aetna could have done for itself what Optum did, but it

is contrary to all economic logic that it could have done so at no cost to itself.

Thus, in such a scenario the participants would have paid the price in the

form of higher premiums. [See Doc. 163-8: Kessler Report at ¶ 50]. For all

these reasons, the Court is compelled to disregard entirely Dr. Panis’s “but-

for world.”

      The more appropriate “but-for world” for determining whether the

Aetna-Optum contractual arrangements caused injury to any plans or

participants would be to assume a world where the challenged agreements

were not entered into in the first place. In such a situation, Aetna plans and

participants would be subject to the rates that Aetna charged prior to its

contractual arrangement with Optum (“pre-agreement rates”). Dr. Kessler

demonstrates in his report, however, that these pre-agreement rates were

on the whole higher than the Aetna Bundled Payment Rates negotiated by

Optum and thus would not have resulted in any substantial savings for any

Aetna plans or their participants. [See Doc. 163-8: Kessler Report at ¶¶ 56-


4 It is undisputed that Optum invested significant resources in developing and maintaining
its Network and providing services. [See Doc. 163-8: Kessler Report at ¶ 49]. It therefore
would make no economic sense for Optum to offer such services to Aetna free of charge.
                                           18
66]. For these reasons, the Court concludes that the Plaintiff has failed to

demonstrate that there exists a class of participants who have actually been

harmed by the Aetna-Optum arrangement.

      The absence of proof of injury is not the only shortcoming in the

Plaintiff’s evidence. Even if the Court were to accept Dr. Panis’s “but-for

world,” the Plaintiff has not presented any methodology by which the Court

could identify who the members of the proposed classes are. In order to

certify the proposed classes, the Court must be able to identify, on a class-

wide basis, those plans and participants who were actually injured by the

Defendants’ conduct and the materiality of any such injury. See Hayes, 725

F.3d at 355. In his analysis, Dr. Panis ignored those claims where plans and

participants actually benefited from the Agreements, even though he found

these instances comprised nearly a third of all claims. As such, he failed to

offset any alleged “overcharges” with instances in which the same plan or

participant was “undercharged” (i.e., benefited financially) as a result of the

Aetna-Optum arrangement. Dr. Panis agreed in his deposition that a class

member who was charged less on a particular claim was “undercharged”

under his theory, and that “[a]s an economist,” he believes that in order to

“look at the impact of the Aetna-Optum relationship on a member, you would

have to look at that member’s complete claims experience and the evolution

                                      19
of claims over the course of the year.” [Doc. 163-23: Panis Dep. at 174-75].

Dr. Panis, however, did not conduct such an analysis, and therefore he has

not offered a methodology by which the Court can assess the impact of the

Defendants’ arrangement on any plan or participant, much less all plans and

participants in the purported classes.

      Dr. Panis’s “overcharge” calculation not only fails to quantify any

purported loss, it also fails to identify who should be included in the class. It

does not distinguish those plans or participants suffering a purported injury

from those actually benefiting from the challenged conduct. Many plans and

participants actually received “undercharges” and therefore benefited from

the Agreements but are nevertheless classified by Dr. Panis as having

suffered injury. For example, a participant who had one claim where the

Bundled Payment Rate was greater than the Optum Downstream Rate (and

therefore was “overcharged”), but also had a claim where the Bundled

Payment Rate was less than the Optum Downstream Rate (and therefore

had a financial benefit) would be classified by the Plaintiff as having suffered

an injury regardless of whether the “undercharge” exceeded the

“overcharge.” In doing so, however, the Plaintiff simply ignores the claims

for which the participant benefited. To determine the actual impact of the

Defendants’ challenged conduct on a participant, the Court must consider

                                       20
both claims where the participant’s responsibility was based on lower rates

and claims where the participant’s responsibility was based on higher rates.

In other words, the Court must consider all the claims incurred by the

participant in any given plan year, including those for which the participant

benefited as well as those for which the participant was allegedly harmed.

Without considering the entirety of a participant’s claim history for the entire

year, a participant who, over the history of his or her claim history benefited

from the Agreements, would be incorrectly classified as having been

harmed.

      In other words, even employing Dr. Panis’s simplistic and unrealistic

definition of the “injury” as the difference between what Aetna paid Optum

and what Optum paid the providers, Dr. Panis compounds this error by

excluding from his analysis all the situations where the payment by Optum

to the provider exceeds the payment by Aetna to Optum. As a result, he

counts a participant who had a small loss that is more than offset by a larger

gain as one who was nonetheless “injured” – notwithstanding such

participant’s net gain. Thus, Dr. Panis’s method is of no use in identifying

members of a class of participants who were actually injured.

      The inconsistency between Dr. Panis’s “overcharge” calculation and

economic reality is clearly illustrated in the case of the named Plaintiff. Dr.

                                      21
Panis calculates that the Plaintiff was “overcharged” by $151.42 in 2013 and

2014. This calculation, however, is not a measure of any actual economic

injury because it ignores the offsetting benefits the Plaintiff received from the

alleged improper arrangement.         When considering the entirety of the

Plaintiff’s claims history for these years, Dr. Kessler calculates that the

Plaintiff’s participant responsibility for those years was actually a net gain of

$114.71. [Doc. 163-8: Kessler Report at ¶ 105]. As a result, the Plaintiff

benefited from the Agreements, even using Dr. Panis’s flawed definition of

injury based on his economically unrealistic “but-for world.”

      As illustrated by the case study of the Plaintiff, a detailed individualized

inquiry is needed to assess the impact of the challenged conduct on each

individual participant in each of the 1,600+ different plans in order to

determine whether they come within the bounds of the proposed class. Dr.

Panis, however, has not conducted such an inquiry. Instead, he has offered

a faulty methodology that improperly ignores a substantial portion of claims

and their impact on the participants’ claims history, thereby classifying some

putative class members as “overcharged” when they actually benefited —

including the named Plaintiff herself. As a result, Dr. Panis’s methodology

does not reliably identify a common injury or damage among putative class

members such that they could be readily identifiable or ascertainable.

                                       22
      The complexity of determining a participant’s injury, or even whether a

participant has been injured, goes beyond correcting for the Plaintiff’s

simplistic failure to count participants’ gain arising from the Aetna-Optum

arrangement. For example, whether a participant actually suffered injury will

also depend on the amount of coinsurance responsibility that the

participant’s particular downstream provider actually collected from the

participants, a factor that varies among both providers and participants.

Additionally, in those cases where the downstream provider did not in fact

collect or pursue payment from the participant, the participant suffered no

injury and thus could not be included in the class. An individual inquiry on a

claim-by-claim basis would be necessary to determine whether this occurred

for any particular claim.

      Further, a participant’s responsibility on one claim may depend on the

participant’s and the plan’s responsibility on the participant’s previous claims.

Because of the impact of plan terms such as the deductible and out-of-pocket

maximum, the impact of the Defendants’ challenged conduct on any

particular participant or claim can only be assessed through a detailed

analysis of an individual participant’s claims history considered in the context

of that participant’s particular plan. Thus, it is not possible to calculate what

a participant’s (or plan’s) responsibility for a claim would have been in any

                                       23
“but-for world” without considering all of a participant’s previous claims

incurred in that same plan year. Dr. Panis, however, fails to conduct the

individualized inquiry that is necessary to determine how a participant’s

earlier claims history would have been different in his “but-for world”

compared to the actual world, and how that would have affected the

participant’s responsibility on later claims.5

       For all these reasons, the Court concludes that the Plaintiff has not

offered the Court a “reliable and administratively feasible mechanism for

determining” which plans and participants fall within the proposed class

definitions. Krakauer, 311 F.R.D. at 390. To ascertain the members of the

proposed classes, the Court would be forced to engage in a highly

individualized inquiry of every plan, every participant and every claim in those

participants’ claim histories, taking into account the impact of each

participant’s deductible, copayments, coinsurance, and out-of-pocket



5 While the Plaintiff is proposing to serve as a class representative for both plans and
participants affected by the Defendants’ arrangement, the interests of those plans and
participants can easily conflict economically under the Plaintiff’s theory. For example, a
participant could exhaust her deductible more quickly in the actual world than she would
have in Dr. Panis’s “but-for world,” thereby saving her money. That participant’s plan
would begin bearing responsibility for her claims more quickly in the actual world than it
would have in Dr. Panis’s “but-for world.” In this scenario, the benefit to the participant
comes at the expense of the plan, meaning that under the Plaintiff’s theory, plans and
participants have conflicting interests that can only be reconciled with individualized
inquiry. This, of course, begs the question of how the Plaintiff can serve as class
representative of a class of plans of which Plaintiff is not a member. The Court, however,
need not reach these issues.
                                            24
maximum. As the Fourth Circuit has noted, certification of a class action is

inappropriate where identifying the class members would require “extensive

and individualized fact-finding or ‘mini-trials.’” EQT Prod. Co., 764 F.2d at

358 (citation and internal quotation marks omitted).

      Moreover, the Plaintiff’s flawed methodology for determining class

membership also reflects a lack of commonality among the putative class

members. “Commonality requires the plaintiff to demonstrate that the class

members have suffered the same injury.”           Dukes, 564 U.S. at 349-50

(citation and internal quotation marks omitted). Here, the evidence indicates

that, in the aggregate, the Aetna-Optum contracts saved plans and their

participants millions of dollars.     Indeed, many proposed class members

would be worse off if their claims were reassessed using the Plaintiff’s

methodology of using only the Optum Downstream Rates. A proposed class

challenging conduct that did not harm -- and in fact benefitted -- some

proposed class members fails to establish the commonality required for

certification.

      For all these reasons, the Court in the exercise of its discretion denies

the Plaintiff’s motion for class certification.




                                         25
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Class

Certification [Doc. 144] is DENIED.

     IT IS SO ORDERED.

                              Signed: March 29, 2019




                                       26
